In a matrimonial action, the defendant wife appeals from an order of the Supreme Court, Westchester County, dated July 9, 1979, which granted plaintiffs motion to renew a prior motion to fix and determine alimony, pendente lite, awarded her $577 per week, pendente lite, and denied her cross motion to dismiss the complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. The amended complaint, though sparse, alleges sufficient facts to state a cause of action for divorce based upon cruel and inhuman treatment. The record shows that the defendant did not oppose the plaintiff’s application to fix temporary alimony. Hence, the defendant may not now question the procedure leading to the order appealed from, or contend that her right to necessaries has been impaired. The parties should promptly proceed to trial, where the amount of alimony can be definitely determined. Hopkins, J. P., Titone, O’Connor and Margett, JJ., concur.